UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7616


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES PYNE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:04-cr-00018-AW-3; 8:09-cv-01899-AW)


Submitted:    November 19, 2009             Decided:   December 4, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Pyne, Appellant       Pro Se.        Barbara Suzanne Skalla,
Assistant United States       Attorney,     Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles       Pyne    seeks      to     appeal        the   district      court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive

28 U.S.C.A. § 2255 (West Supp. 2009) motion, and dismissing it

on that basis.              The order is not appealable unless a circuit

justice    or    judge       issues   a    certificate          of    appealability.        28

U.S.C. § 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).            A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2006).                         A prisoner satisfies

this   standard        by    demonstrating           that   reasonable       jurists     would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th    Cir.       2001).       We     have   independently         reviewed     the

record    and     conclude         that    Pyne       has     not    made    the    requisite

showing.        Accordingly, we deny a certificate of appealability

and dismiss the appeal.

              Additionally, we construe Pyne’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C.A. § 2255.                        United States v. Winestock,

340    F.3d     200,    208    (4th       Cir.       2003).         In    order    to   obtain

                                                 2
authorization to file a successive § 2255 motion, a prisoner

must     assert       claims     based   on    either:        (1) newly      discovered

evidence,       not    previously     discoverable      by    due     diligence,   that

would     be     sufficient      to   establish    by     clear       and    convincing

evidence       that,    but    for    constitutional         error,    no    reasonable

factfinder would have found the movant guilty of the offense; or

(2) a new rule of constitutional law, previously unavailable,

made retroactive by the Supreme Court to cases on collateral

review.        28 U.S.C.A. § 2255(h) (West Supp. 2009).                 Pyne’s claims

do not satisfy either of these criteria.                        Therefore, we deny

authorization to file a successive § 2255 motion.

               We dispense with oral argument because the facts and

legal    contentions       are    adequately     presented       in    the    materials

before    the     court   and     argument     would    not    aid    the    decisional

process.

                                                                              DISMISSED




                                           3